Name: Commission Regulation (EC) No 1265/94 of 31 May 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 2. 6. 94 Official Journal of the European Communities No L 138/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1265/94 of 31 May 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 655/94 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 3 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19. 10 . 1992, p . 1 . 0 OJ No L 253, 11 . 10 . 1993, p . 1 . 3) OJ No L 82, 25. 3. 1994, p. 15. No L 138/2 Official Journal of the European Communities 2. 6. 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 ) 0701 90 59| 1.20 0702 00 101 0702 00 90J 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 90 ) 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10} 0705 1 1 90 | 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19j 1.160 0708 10 101 0708 10 901 1.170 1.170.1 0708 20 101 0708 20 90J 1.170.2 0708 20 101 0708 20 90] 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 [.220 ex 0709 40 00 [.230 0709 51 30 [.240 0709 60 10 [.250 0709 90 50 .260 0709 90 70 .270 ex 0714 20 10 LI 0 ex 0802 40 00 L.20 1.30 ex 0804 30 00 1.40 ex 0804 40 101 ex 0804 40 90J New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolu: spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans 3lobe artichokes \sparagus :  green  other \ubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh intended for human :onsumption) Chestnuts (Castanea spp.), resh 'ineapples, fresh Yvocados, fresh 33,65 1336 254,23 64,95 221,90 9678 26,62 62792 72,83 26,12 46.77 1858 353,41 90,29 308,47 13453 37,00 87291 101,25 36,31 29,06 1 154 219,55 56,09 191,63 8357 22,98 54226 62,90 22,55 161,14 6402 1217,48 311,05 1062,66 46346 127,48 300708 348,80 125,10 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 57.81 2331 438,81 113,34 385&gt;8 15133 43,14 104614 127,38 45,06 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 36.78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 55,21 2193 417,12 106,57 364,08 15879 43,67 103026 119,50 42,86 308,92 12273 2333,94 596,29 2037,15 88848 244,38 576463 668,67 239,82 118.84 4721 897,84 229,38 783,67 34178 94,01 221759 257,23 92,25 118,19 4695 892,95 228,13 779,40 33992 93,50 220552 255,83 91,75 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 185,94 11360 2160,32 551,93 1885,61 82238 226,20 533581 618,93 221,98 135,25 5373 1021,85 261,06 891,91 38899 106,99 252389 292,76 104,99 95,92 3814 724,88 185,31 635,57 27371 75,84 177278 208,01 74,00 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 &gt;97,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 123.85 4920 935,71 239,06. 816,72 35620 97,97 231 113 268,08 96,14 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 ' 162,05 57,33 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 47,24 1877 356,96 91,19 311,57 13588 37,37 88166 102,26 36,67 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 45,00 1788 340,01 86,87 296,78 12943 35,60 83981 97,41 34,93 12,52 4470 850,09 217,18 741,99 32361 89,01 209966 243,55 87,35 2. 6. 94 Official Journal of the European Communities No L 138/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 } ex 0805 20 90 ) 2.80 ex 0805 30 10 2.85 ex 0805 30 90 1.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 LI 00 0806 10 11 0806 10 15 0806 10 19 &gt;.110 0807 10 10 ». 120 1.120.1 ex 0807 10 90 ». 120.2 ex 0807 10 90 LI 30 0808 10 31 ] 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 '. 140 LI 40.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39) 1.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 123,16 4893 930,48 237,72 812,16 35421 97,43 229820 266,58 95,60 47,61 1894 361,32 92,05 315,55 13531 37,67 88307 103,33 36,65 34,86 1384 263,37 67,28 229,88 10026 27,57 65051 75,45 27,06 33,52 1356 252,99 65,04 221,35 9331 26,05 63583 72,93 24,97 89,16 3542 673,65 172,11 587,99 25644 70,53 166387 193,00 69,22 67,01 2662 506,31 129,35 441,93 19274 53,01 125056 145,06 52,02 92.63 3683 700,02 178,96 613,78 26433 73,24 171200 200,88 71,47 61.64 2449 465,73 118,98 406,51 17729 48,76 115033 133,43 47,85 66,33 2635 501,15 128,03 437,42 19077 52,47 123780 143,58 51,49 127,26 5056 961,52 245,65 839,25 36602 100,68 237486 275,47 98,79 34,09 1354 257,60 65,81 224,84 9806 26,97 63625 73,80 26,46 56,64 2250 427,95 109,33 373,53 16291 44,81 105700 122,60 43,97 126,87 5040 958,57 244,90 836,67 36490 100,37 236758 274,63 98,49 32,97 1309 249,11 63,64 217,43 9483 26,08 61529 71,37 25,59 57,74 2294 436,29 111,46 380,81 16608 45,68 107760 124,99 44,83 101,61 4036 767,66 196,12 670,05 29223 80,38 189607 219,93 78,88 61.96 2461 468,14 119,60 408,61 17821 49,01 115627 134,12 48,10 29.97 5163 981,97 250,88 857,10 37381 102,82 242539 281,33 100,90 62,67 2490 473,53 120,98 413,32 18026 49,58 116959 135,66 48,65 No L 138/4 Official Journal of the European Communities 2. 6 . 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 2.160 0809 20 20 0809 20 40 0809 20 60 0809 20 80 2.170 ex 0809 30 90 2.180 ex 0809 30 10 2.190 0809 40 11 } 0809 40 19j 2.200 0810 10 101 0810 10 901 2.205 081020 10 2.210 0810 40 30 2.220 0810 90 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus fCiwi fruit (Actinidia chinensis Planch.^ Pomegranates Khakis (including Sharon :ruit) Lychees 181,37 7205 1370,28 350,08 1 196,03 52163 143,48 338447 392,58 140,80 84,69 3364 639,83 163,46 558,47 24357 66,99 158034 183,31 65,74 89,51 3556 676,25 172,77 590,26 25743 70,81 167030 193,74 69,48 207,11 8235 1 565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 131,74 5233 995,30 254,28 868,74 37889 104,21 245831 285,15 102,27 129,34 5146 981,42 250,04 857,09 36754 102,32 239858 280,66 99,56 I 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 61.28 2 434 462,97 118,28 404,10 17624 48,47 114350 132,64 47,57 48.29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 328,44 13048 2481,43 633,97 2165,88 94462 259,82 612891 710,93 254,97 604,58 24019 4567,64 1 166,96 3986,81 173879 478,27 1 128167 1308,63 469,33